Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1, 6-9, 11-13, 18-19, and 24-29 is indicated because the closest prior art of record (Davidson) fails to teach, disclose, or fairly suggest initiating transition to the dabbing phase from the peak phase via external circuitry external to the welding power supply, the external circuitry configured to short the welding power output of the welding power supply to create the dabbing phase (as in amended claim 1), initiating the dabbing phase by extracting power from a welding arc to transition from the peak phase to create the dabbing phase (as in amended claim 13), or a system with power conversion circuitry configured to initiate the dabbing phase by controlling the welding power output to enter a non- powered state during the dabbing phase (Claim 18). Secondary reference Norrish, while teaching a feedback circuitry 14 which is external to the control circuitry and can affect the application of power, nevertheless fails to disclose he external circuitry configured to short the welding power output of the welding power supply to create the dabbing phase as in claim 1, and fails to disclose the above limitations in claims 13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC, can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761